DETAILED ACTION
Status of the Application
Claims 1-18 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on December 12, 2019 and March 8, 2020 have been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  






Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicant has claimed "[a] legal information processing system comprising” and “section,” and Applicant's specification fails to exclude non-statutory interpretations of these features. The broadest reasonable interpretation of the abovementioned features includes software per se. As a result, these claims are rejected under 35 US.C. § 101 for including non-statutory subject matter.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-18) recite “legal information processing … comprising: a key person setting section configured to set one or more key people that are related people related to a law, regulation, or standard; an information gathering section configured to gather at least public information, the key person set by the key person setting section being involved in creating or publishing the public information; and a revision predicting section configured to predict a revision trend of the law, regulation, or standard based on content of the information gathered by the information gathering section.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of setting key person information related to a law or regulation, gathering public information associated with the key person, and predicting a revision trend of the law or regulation based on the gathered information.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of setting key person information related to a law or regulation, gathering public information associated with the key person, predicting a revision trend of the law or regulation based on the gathered information could all be reasonably interpreted as a human mentally observing information regarding a person and a law or regulation and performing an evaluation and judgement of the information to predict the trend of the law or regulation based on the observed information manually and/or with a pen and paper; therefore, the claims recite a mental process. Further, each of the above limitations recite a method for managing laws, associated key persons, and publications, which manages the personal human behavior of key persons and commercial or legal actions related to laws and regulations. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “system”  in claim 1, “one or more computers execute” in claim 15, and “[a] non-transitory computer-readable storage medium storing a … processing program that causes one or more computers to execute” in claim 18; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-14 & 16-18 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-14 & 16-18 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-16, & 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eidelman, et al. (US 20170308799 A1), hereinafter Eidelman.
Regarding claim 1, Eidelman discloses a legal information processing system comprising ([0008]):
a key person setting section configured to set one or more key people that are related people related to a law, regulation, or standard ([0178], organization access module 705 may require authentication from a user that confirms the user is a member of the first organization in order to access prediction system 701, [0260], user(s) 107 may create and update a profile during their engagement with system 100 including a set of user preferences that indicate the type of data the user is interested in, [0158], the server identifies a future event via a query from a user via a data input from the user inputting the number of a pending legislative bill);
an information gathering section configured to gather at least public information, the key person set by the key person setting section being involved in creating or publishing the public information ([0154]-[0156], [0380], at step 610, the server accesses scraped data of a document associated with one or more policy makers or polices from the Internet to identify a currently pending legislative bill, including publicly available information from online websites associated with government entities, non-profit corporations, private organizations, etc., including policymaking documents, including legislative bills in the form of proposed legislation, regulations, or judicial proceedings from various government bodies, including at the local, state, or federal level, [0166], at step 660, the server may receive proprietary information from a user, such as information obtained by the user from a subscription news service, [0260], user(s) 107 may create and update a profile during their engagement with system 100 including a set of user preferences that indicate the type of data the user is interested in, in the form of specific terms that occur in documents, broad or specific subject areas which are produced by system 100 via analysis to categorize the document, [0279], if a user-defined wanted to create subject area model for “background checks for teen drivers,” a user may select existing documents they deem relevant to the issue, select the set, or types of feature they want to extract, for example, phrases occurring in the document,); and
a revision predicting section configured to predict a revision trend of the law, regulation, or standard based on content of the information gathered by the information gathering section ([0157]-[0158], [0161], at step 630, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule, and at step 640, the server determines the initial likelihood of the initial prediction, e.g., the likelihood the bill is to pass, and [0169], the system determines a subsequent likelihood based on the scraped information and the proprietary information).
Regarding claim 2, Eidelman discloses the legal information processing system according to claim 1 (as above), further comprising: a specific information acquiring section configured to acquire date information associated with at least the public information gathered by the information gathering section, wherein the revision predicting section predicts the revision trend of the law, regulation, or standard by further using the date information acquired by the specific information acquiring section ([0465]-[0468], [0487], the server may determine the predicted outcomes of a policy and their associated likelihood based on model generated from the scraped data, including the content, document, comments,  and dates of activity, author of comment, authors organization, [0157]-[0158], [0161], at step 630-640, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule and the initial likelihood of the initial prediction, [0169], at step 680, the system determines a subsequent likelihood based on the scraped information and the proprietary information, [0108], the outcome of the future event may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register).
Regarding claim 3, Eidelman discloses the legal information processing system according to claim 2 (as above), further comprising: an information classifying section configured to classify information in prescribed syntax units obtained by parsing at least the public information, into each category of the law, regulation, and standard, wherein the revision predicting section predicts the revision trend of the law, regulation, or standard for each category into which the information is classified by the information classifying section ([0103], the present disclosure aggregates documents produced during and/or related to policymaking, converts each aggregated document to one or more forms appropriate for machine analysis represented as an N-dimensional vector with coordinates determined by one or more words, phrases, sentence, paragraphs, pages, and/or combinations thereof, wherein the vector represent features associated with the document, including terms of interest or other linguistic pattern derived from the text of or a subset of the text of the document derived from at least one linguistic pattern, e.g., a part-of-speech identification, syntactic parsing, mood/sentiment analysis, tone analysis, or the like).
Regarding claim 4, Eidelman discloses the legal information processing system according to claim 3 (as above), wherein the revision predicting section predicts ([0157]-[0158], [0161], at step 630-640, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule and the initial likelihood of the initial prediction, [0169], at step 680, the system determines a subsequent likelihood based on the scraped information and the proprietary information) at least one of a revision period, an enforcement period, revision content, and a degree of realization ([0108], the outcome of the future event may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register).
Regarding claim 5, Eidelman discloses the legal information processing system according to claim 4 (as above), wherein the revision predicting section further predicts the degree of realization using at least one of a publication frequency and a number of publications of the public information, a degree of influence of the key person, a domestic or foreign revision history, and a history of handling a revision within a prescribed organization ([0214]-[0215], [0217], [0219], the server may determine the likelihood of an outcome based on predicted positions of one or more policymakers based on determine trends in similar voting patterns between policymakers and how often and the frequency of the policymakers voted together on the same policy, [0441], [0446]-[0447], the text analysis module 3109 may also determine the levels of influence of each comment (e.g., based on the author of the comment), and weigh each comment based on an influence level, and central server 3205 may use text analysis module 3109 to determine the influence level of the comment, and apply a corresponding weight to each comment 3203a, 3203b, and 3203c, and based on the weighted comments, the server predicts a predicted outcome for the entire multi-sectioned document or a section of it).
Regarding claim 6, Eidelman discloses the legal information processing system according to claim 4 (as above), further comprising: a prediction list creating section configured to select prediction results of the revision predicting section according to the degree of realization and create a revision prediction list including the revision content having the degree of realization that is relatively high ([0225], [0228], figs. 12B, 12E, displays a GUI 1210, 1240 for causing a geographical display including sub-areas to include a list of legislative bills within sub-area 1223 related to the term of interest, and results 1225 may comprise any other list of items related to sub-area 1223 and the term of interest, e.g., a list of pending regulatory rules within sub-area 1223 related to the term of interest, a list of pending court cases within sub-area 1223 related to the term of interest, a list of pending policies within sub-area 1223 related to the term of interest with a likelihood of enactment above a threshold, [0261], a user’s preference may indicate the likelihoods of predicted outcomes which the user is interested in, e.g., the user may only want to be notified on any predicted outcomes with a likelihood indicated at low threshold).
Regarding claim 7, Eidelman discloses the legal information processing system according to claim 1 (as above), wherein the revision predicting section includes at least one learning device configured to simulate ([0113]-[0114], the model uses machine learning to apply the documents to output the predictions and a likelihoods, [0152], a prediction and likelihood identification module 511 applies one or more models discussed above to output one or more predictions and/or one or more likelihoods of a future event) an organization involved in legislation of the law, regulation, or standard, and
at least the learning device simulates an organization last involved in the legislation of the law, regulation, or standard ([0153], [0157]-[0158], exemplary method 600 for predicting an outcome of a future event includes applying the model to identify the future event as the outcome of a floor vote on that bill, [0108], an “outcome” may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register, [0242]-[0247], at step 1320, the server may identify and store one or more local temporal milestones in the data using one or more machine-learned algorithms or other computer-implemented rules, e.g., the server may identified “assigned to committee” as a global temporal milestone corresponding to the identified local temporal milestone of “sent to committee,” and in embodiments including at least two locales, the displayed timeline associated with the first locale and the displayed timeline associated with second locale may be normalized in a common format despite differences between the locals, e.g., a timeline for a legislative bill in Utah may be in the same format as a timeline for a legislative bill in the U.S. Congress), regardless of whether a legislative system is a unicameral system, a bicameral system, or another system ([0182], the present disclosure may relate to policymaking among various governmental levels (e.g., an international level, a federal level, a state level), and Examiner notes the federal government of the US is bicameral and the state of Nebraska is unicameral).
Regarding claim 8, Eidelman discloses the legal information processing system according to claim 1 (as above), wherein the revision predicting section includes a plurality of learning devices configured to simulate an organization involved in legislation of the law, regulation, or standard, and simulate an organizational structure involved in the legislation of the law, regulation, or standard ([0113]-[0114], the model uses machine learning to apply the documents to output the predictions and a likelihoods, [0152], a prediction and likelihood identification module 511 applies one or more models discussed above to output one or more predictions and/or one or more likelihoods of a future event, [0153], [0157]-[0158], exemplary method 600 for predicting an outcome of a future event includes applying the model to identify the future event as the outcome of a floor vote on that bill, [0108], an “outcome” may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register, [0242]-[0247], at step 1320, the server may identify and store one or more local temporal milestones in the data using one or more machine-learned algorithms or other computer-implemented rules, e.g., the server may identified “assigned to committee” as a global temporal milestone corresponding to the identified local temporal milestone of “sent to committee,” and in embodiments including at least two locales, the displayed timeline associated with the first locale and the displayed timeline associated with second locale may be normalized in a common format despite differences between the locals, e.g., a timeline for a legislative bill in Utah may be in the same format as a timeline for a legislative bill in the U.S. Congress).
Regarding claim 9, Eidelman discloses the legal information processing system according to claim 1 (as above), further comprising: a matching information extracting section configured to extract matching information indicating matching points or differing points in interpretation between public content and enactment content of the law, regulation, or standard, wherein the revision predicting section predicts the revision trend of the law, regulation, or standard by further using the matching information extracted by the matching information extracting section ([0107], the outcome may refer to which persons or companies will submit comments on a rule, and whether the rule will be amended in response to one or more comments, [0441], [0447], text analysis module 3109 may determine the sentiment of a comment stored in database 3101 toward the multi-sectioned policy document, or the like, with varying degrees of stance, position, of disposition, including support or opposition and positive, negative, or neither, and the processor predicts, based on the weighted comments, a predicted outcome for the entire multi-sectioned document or a section of it, e.g., the predicted outcome may be whether a section of the multi-sectioned document will be revised prior to adoption).
Regarding claim 10, Eidelman discloses the legal information processing system according to claim 2 (as above), wherein the specific information acquiring section further acquires related person information configured to specify a related person associated with the public information, separately from the key person involved in creating or publishing the public information ([0260], [0262]-[0263], a profile of a user includes a set of preferences, including the relationship a first user holds to a second user, the type of feedback, models, or other user generated data the first user restricts, or shares, and, both the first and second user may be able to jointly provide feedback, including on existing models, and create new models, or any sub-parts, [0284], the system establishes a profile using data derived from a second users feedback, in the users organization, or from other users, if the second users permission setting allow), and
the key person setting section newly sets, as the key person, the related person specified by the related person information ([0178], an organization access module 705 may require authentication from a user that confirms the user is a member of the first organization in order to access prediction system 701).
Regarding claim 11, Eidelman discloses the legal information processing system according to claim 1 (as above), wherein the key person setting section sets a national or regional supervisory authority as the key person ([0260], user(s) 107 create and update a profile including a set preference including the users interest in specific terms that occur in documents and policymakers, such as legislators or agencies, and document types, [0100], wherein “policymaker” includes persons having a vote on a particular policy (e.g., a member of a congress or parliament, a member of a regulatory commission or agency, a judge sitting on a panel, etc.)), and
the information gathering section gathers the public information configured to be used by an electronic public notice of the supervisory authority ([0434]-[0435], wherein the outcome of the policymaking each section of the multi-sectioned policy document is influenced by comments through the notice and comment process, and individuals and organizations, including government bodies, and foreign entities may submit their positions regarding the proposed rule, and regulatory agencies then review and respond to these comments made during the process prior to issuing a final rule or obtaining additional feedback, [0106], [0462], the model outputs a prediction of an outcome of a bill, including if a policymaker will cast a vote and the vote will be yes or no, generated by analyzing the comments).
Regarding claim 13, Eidelman discloses the legal information processing system according to claim 1 (as above), wherein the key person setting section sets, as the related person, a stakeholder in the law, regulation, or standard ([0260], [0262]-[0263], user(s) 107 may create and update a profile during their engagement with system 100 including a set of user preferences that indicate the type of data the user is interested in, and  a set of preferences, including the relationship a first user holds to a second user, the type of feedback, models, or other user generated data the first user restricts, or shares, and, both the first and second user may be able to jointly provide feedback, including on existing models, and create new models, or any sub-parts, [0284], the system establishes a fist profile and a second profile using data derived from a second users feedback, in the users organization, or from other users, if the second users permission setting allow).
Regarding claim 14, Eidelman discloses the legal information processing system according to claim 1 (as above), wherein the system is formed of one or more computers and a client terminal apparatus installed domestically or in a foreign country and configured ([0116], [0118], [0128], the system 100 consistent with the embodiments disclosed herein includes a server 105 that sends information to and/or receives information from user(s) 107 using one or more devices through network 101)  to provide notification about at least the revision trend of the law, regulation, or standard predicted by the revision predicting section, and
the client terminal apparatus accesses, domestically or from the foreign country, the revision trend of the law, regulation, or standard predicted by the revision predicting section based on at least public content indicated by the public information ([0149], [0152], prediction and likelihood identification module 511 receives information from policymaker database 501 using system user input module 505, using networks connected to a server storing system user input module 505, and outputs one or more predictions and/or one or more likelihoods related to a future event, [0154]-[0158], [0161], [0165]-[0166], [0173], [0380], at step 610, 630, 660, the server determines an initial prediction regarding a future event including the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule based on scraped data about policy makers or polices from publicly available information, and a subsequent likelihood based on the scraped information and proprietary information from, and the server transmits the likelihoods to one or more device associated with a user, e.g., a cell phone, a tablet, a smart watch, or other personal computing device).
Regarding claim 15, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 15 is directed toward a method which computers execute, Eidelman discloses a method as claimed. [0009].
Regarding claim 16, Eidelman discloses the legal information processing method according to claim 15 (as above), wherein, while the one or more computers execute the key person setting step, the information gathering step, and the predicting step ([0116], [0118], [0128], the system 100 consistent with the embodiments disclosed herein includes a server 105 that sends information to and/or receives information from user(s) 107 using one or more devices through network 101), the legal information processing method handles the public information or private information ([0154]-[0156], [0380], at step 610, the server accesses scraped data of a document associated with one or more policy makers or polices from the Internet to identify a currently pending legislative bill, including publicly available information from online websites associated with government entities, non-profit corporations, private organizations, etc., including policymaking documents, including legislative bills in the form of proposed legislation, regulations, or judicial proceedings from various government bodies, including at the local, state, or federal level, [0166], at step 660, the server may receive proprietary information from a user, such as information obtained by the user from a subscription news service), the one or more ordinary key people or a key person related to product development in his or her own company being involved in creating or publishing the public information or the private information ([0260], users create profiles including preferences including feedback and the type of data the user is interested in, such as specific subject areas which are produced by system 100 via analysis to categorize the document, local or global milestones, and policymakers associated with the data, [0158]-[0160], the server may identify the future event, which includes the outcome, at least in part, via a query from a user, [0107], [0109], the outcome may refer to which persons or companies will submit comments on a rule (i.e. key person related to product development in his or her own company being involved in creating or publishing the public information or the private information) and an impact that a policy has on one or more sectors of an economy (e.g., manufacturing or retail), one or more industries within an economy (e.g., health care industry or services industry), or one or more companies (e.g., a non-profit, a public corporation, a private business, or a trade association) (i.e. key person related to product development in his or her own company being involved in creating or publishing the public information or the private information)), and
the one or more computers further execute: an information classifying step of classifying information in prescribed syntax units obtained by parsing the public information or the private information, into each category of the law, regulation, or standard ([0103], the present disclosure aggregates documents produced during and/or related to policymaking, converts each aggregated document to one or more forms appropriate for machine analysis represented as an N-dimensional vector with coordinates determined by one or more words, phrases, sentence, paragraphs, pages, and/or combinations thereof, wherein the vector represent features associated with the document, including terms of interest or other linguistic pattern derived from the text of or a subset of the text of the document derived from at least one linguistic pattern, e.g., a part-of-speech identification, syntactic parsing, mood/sentiment analysis, tone analysis, or the like); and
a matching information extracting step of extracting matching information indicating matching points or differing points in interpretation between enactment content of the law, regulation, or standard and a development category of a product  ([0107], the outcome may refer to which persons or companies will submit comments on a rule, and whether the rule will be amended in response to one or more comments, [0441], [0447], text analysis module 3109 may determine the sentiment of a comment stored in database 3101 toward the multi-sectioned policy document, or the like, with varying degrees of stance, position, of disposition, including support or opposition and positive, negative, or neither, and the processor predicts, based on the weighted comments, a predicted outcome for the entire multi-sectioned document or a section of it, e.g., the predicted outcome may be whether a section of the multi-sectioned document will be revised prior to adoption), and 
wherein the one or more computers further execute: a step of providing notification about content of a current law, regulation, or standard requiring revision corresponding to a development category of the product, the content being the matching information extracted in the matching information extracting step, in a case where the development category of the product is input as the public information or the private information ([0261], the user may want to be notified on any predicted outcomes based on particular likelihood threshold, [0149], [0152], prediction and likelihood identification module 511 receives information from policymaker database 501 using system user input module 505, using networks connected to a server storing system user input module 505, and outputs one or more predictions and/or one or more likelihoods related to a future event, [0154]-[0158], [0161], [0165]-[0166], [0173], [0380], at step 610, 630, 660, the server determines an initial prediction regarding a future event including the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule based on scraped data about policy makers or polices from publicly available information, and a subsequent likelihood based on the scraped information and proprietary information from, and the server transmits the likelihoods to one or more device associated with a user, e.g., a cell phone, a tablet, a smart watch, or other personal computing device).
Regarding claim 18, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 18 is directed toward a non-transitory computer-readable storage medium a program that causes computers to execute, Eidelman discloses a computer-readable storage medium as claimed. [0008].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eidelman, et al. (US 20170308799 A1), hereinafter Eidelman, in view of Grainger. (US 20020161733 A1), hereinafter Grainger.
Regarding claim 12, Eidelman discloses the legal information processing system according to claim 1 (as above). Further, while Eidelman discloses all of the above, and wherein the information gathering section gathers, as the public information, an official document published based on a patent system or similar system ([0154]-[0156], [0380], at step 610, the server accesses scraped data of a document associated with one or more policy makers or polices from the Internet to identify a currently pending legislative bill, including publicly available information from online websites associated with government entities, non-profit corporations, private organizations, etc., including policymaking documents, including legislative bills in the form of proposed legislation proposed by an administrative agency (e.g., a rule promulgated by the United States Patent and Trademark Office)), Eidelman does not appear to expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Grainger.
Grainger teaches wherein the information gathering section gathers, as the public information, an official document published based on a patent system or similar system, with the key person being an inventor or applicant thereof under law ([0027], [0041], [0046], [0095], the IP data processing system 100 provides technology developers 110 and associated patent law firms 120 a central data repository, including an electronic mailroom 107 that includes programs that interface to the standards set by each patent office 140, including the ability to interface to USPTO's Patent Application Information Retrieval (PAIR) system using appropriate digital certificates to track and update status information for pending patent applications, and IP data processing system 100 generates Web pages that allow individual inventors to check on the status of their invention disclosures/patent applications, [0062], system 100 assigns each user one or more roles, such as inventor, responsible practitioner, etc., [0082]-[0083], discussion Items can create a Task that sends an alert notifying a recipient that he or she has a message to respond to, wherein task attributes contain alert information for client systems, such as the name of the task to be performed (e.g., response due in Patent Office, new discussion item to read, etc.), and the identity of the user whose responsibility it is to perform the task).
Eidelman and Grainger are analogous fields of invention because both address the problem of distributing legal documents to relevant persons. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Eidelman the ability to gather, as the public information, an official document published based on a patent system or similar system, with the key person being an inventor or applicant thereof under law, as taught by Grainger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of gathering, as the public information, an official document published based on a patent system or similar system, with the key person being an inventor or applicant thereof under law, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Eidelman with the aforementioned teachings of Grainger in order to produce the added benefit of improved methods of facilitating the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets, including pending patent applications and issued or granted patents are desirable. [0013].
Regarding claim 17, Eidelman discloses the legal information processing method according to claim 15 (as above), wherein the one or more computers further execute: a specific information acquiring step of acquiring date information associated with the information gathered in the information gathering step  ([0465]-[0468], [0487], the server may determine the predicted outcomes of a policy and their associated likelihood based on model generated from the scraped data, including the content, document, comments,  and dates of activity, author of comment, authors organization, [0157]-[0158], [0161], at step 630-640, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule and the initial likelihood of the initial prediction, [0169], at step 680, the system determines a subsequent likelihood based on the scraped information and the proprietary information, [0108], the outcome of the future event may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register); and 
an information classifying step of classifying information in prescribed syntax units obtained by parsing the information, into each category of the law, regulation, or standard ([0103], the present disclosure aggregates documents produced during and/or related to policymaking, converts each aggregated document to one or more forms appropriate for machine analysis represented as an N-dimensional vector with coordinates determined by one or more words, phrases, sentence, paragraphs, pages, and/or combinations thereof, wherein the vector represent features associated with the document, including terms of interest or other linguistic pattern derived from the text of or a subset of the text of the document derived from at least one linguistic pattern, e.g., a part-of-speech identification, syntactic parsing, mood/sentiment analysis, tone analysis, or the like), 
the one or more computers include a legal component comparison database in which, for each component unit of a product regulated by a law, regulation, or standard, a category of the law, regulation, or standard corresponding to the component is assigned ([0159]-[0160], the server may receive the query regarding an outcome before accessing scraped data or before storing the data based on tags in the data, such as if the user query included “healthcare,” the server may determine which scraped data to access based on whether the data was tagged as related to “healthcare,” including the server may access one or more websites of governmental bodies to identify pending regulations related to the query (in this example, “healthcare”), [0109], wherein “outcome” refers to the impact a policy has on one or more sectors of an economy (e.g., manufacturing or retail), one or more industries within an economy (e.g., health care industry or services industry), or one or more companies (e.g., a non-profit, a public corporation, a private business, or a trade association)),
the predicting step includes predicting a revision trend of the law, regulation, or standard for each category into which the information is classified in the information classifying step, by further using the date information acquired in the specific information acquiring step  ([0465]-[0468], [0487], the server may determine the predicted outcomes of a policy and their associated likelihood based on model generated from the scraped data, including the content, document, comments,  and dates of activity, author of comment, authors organization, [0157]-[0158], [0161], at step 630-640, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule and the initial likelihood of the initial prediction, [0169], at step 680, the system determines a subsequent likelihood based on the scraped information and the proprietary information, [0108], the outcome of the future event may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register), 
for the revision trend, at least one of a revision period, an enforcement period, revision content, and a degree of realization is predicted ([0108], the outcome of the future event may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register, [0157]-[0158], [0161], at step 630-640, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome), and
for the revision trend, the degree of realization is predicted by further using at least one item from among at least a publication frequency and a number of publications of the public information, a degree of influence of the key person, a domestic or foreign revision history, and a history of handling a revision within a prescribed organization  ([0214]-[0215], [0217], [0219], the server may determine the likelihood of an outcome based on predicted positions of one or more policymakers based on determine trends in similar voting patterns between policymakers and how often and the frequency of the policymakers voted together on the same policy, [0441], [0446]-[0447], the text analysis module 3109 may also determine the levels of influence of each comment (e.g., based on the author of the comment), and weigh each comment based on an influence level, and central server 3205 may use text analysis module 3109 to determine the influence level of the comment, and apply a corresponding weight to each comment 3203a, 3203b, and 3203c, and based on the weighted comments, the server predicts a predicted outcome for the entire multi-sectioned document or a section of it), and 
wherein the one or more computers further execute: a prediction list creating step of selecting prediction results obtained in the predicting step according to the degree of realization and creating a revision predicting list including the revision content having the degree of realization that is relatively high ([0154]-[0158], [0161], [0165]-[0166], [0173], [0380], the server transmits the likelihoods to one or more device associated with a user, e.g., a cell phone, a tablet, a smart watch, or other personal computing device, [0225], [0228], figs. 12B, 12E, displays a GUI 1210, 1240 for causing a geographical display including sub-areas to include a list of legislative bills within sub-area 1223 related to the term of interest, and results 1225 may comprise any other list of items related to sub-area 1223 and the term of interest, e.g., a list of pending regulatory rules within sub-area 1223 related to the term of interest, a list of pending court cases within sub-area 1223 related to the term of interest, a list of pending policies within sub-area 1223 related to the term of interest with a likelihood of enactment above a threshold, [0261], a user’s preference may indicate the likelihoods of predicted outcomes which the user is interested in, e.g., the user may only want to be notified on any predicted outcomes with a likelihood indicated at low threshold);
a component specifying step of, correspondingly to a classification category assigned to the revision content recorded in the revision predicting list, specifying the product and component to be adapted to the revision content by using the legal component comparison database ([0159]-[0160], the server may receive the query regarding an outcome before accessing scraped data or before storing the data based on tags in the data, such as if the user query included “healthcare” to query the outcome of the vote of a bill regarding healthcare); and
a notification step of notifying a person within a company … to the revision content about at least a revision period, an enforcement period, revision content, and a component to be adapted, based on the history of handling the revision within the prescribed organization  ([0261], the user may want to be notified on any predicted outcomes based on particular likelihood threshold, [0149], [0152], prediction and likelihood identification module 511 receives information from policymaker database 501 using system user input module 505, using networks connected to a server storing system user input module 505, and outputs one or more predictions and/or one or more likelihoods related to a future event, [0154]-[0158], [0161], [0165]-[0166], [0173], [0380], at step 610, 630, 660, the server determines an initial prediction regarding a future event including the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule based on scraped data about policy makers or polices from publicly available information, and a subsequent likelihood based on the scraped information and proprietary information from, and the server transmits the likelihoods to one or more device associated with a user, e.g., a cell phone, a tablet, a smart watch, or other personal computing device).
Further, while Eidelman discloses all of the above, Eidelman does not appear to expressly disclose that the person within a company is necessarily in charge of a component to be adapted; however, this feature is taught by further teachings in Grainger.
Grainger teaches a component specifying step of, correspondingly to a classification category assigned to the revision content recorded in the revision …, specifying the product and component to be adapted to the revision content … ([0109] the home page for practitioners (both in-house and outside counsel) allows practitioners to navigate through documents, cases and case families using multiple groupings, including products groupings, wherein the groupings can be customized through the user set-up process); and
a notification step of notifying a person within a company in charge of a component to be adapted to the revision content about at least a revision period, an enforcement period, revision content, and a component to be adapted, based on the history of handling the revision within the prescribed organization ([0111], [0113], FIG. 4A is an example of a Web page 200 generated by server 102 as the home page for an in-house practitioner client system comprising a custom information section 206, which provides access to functions such as patent watches, industry news and patent law updates, [0041], technology developers 110 typically include one or more client systems, e.g., a technology developer may have 150 inventors, patent administrators and two in-house patent practitioners, [0004], as used herein, technology developers are inventors, corporations and other entities that generate inventions and other ideas to be turned into patent applications (the technology creators)).
Eidelman and Grainger are analogous fields of invention because both address the problem of distributing legal documents to relevant persons. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Eidelman the ability for the company to be in charge of a component to be adapted, as taught by Grainger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the company being in charge of a component to be adapted, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Eidelman with the aforementioned teachings of Grainger in order to produce the added benefit of improved methods of facilitating the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets, including pending patent applications and issued or granted patents are desirable. [0013].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623